PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Solichien, Yohannes, S.
Application No. 16/666,255
Filed: 28 Oct 2019
For: APPARATUS AND METHODS FOR PHASE NOISE MITIGATION IN WIRELESS SYSTEMS
:
:
:
:	DECISION ON PETITION
:
:
:
Docket No. TWAR-299A/CHTR-2019-105


This is a decision on the petition to withdraw the holding of abandonment under 37 CFR 1.181, filed December 17, 2021.

The petition is GRANTED.

The above-identified application was held abandoned for failure to timely file a reply to the    non-final Office action, mailed March 31, 2021.  This Office action set a shortened statuory period for reply of three months.  The Office mailed a Notice of Abandonment on          December 13, 2021.

A review of the application file reveals the presence of an Amendment, timely filed on          June 30, 2021. As such, it is obvious that the Notice of Abandonment was mailed in error.

In view thereof, the holding of abandonment is withdrawn.

The application is being forwarded to Group Art Unit 2476 for consideration of the Amendment, timely filed on June 30, 2021.
							
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
				
/Cliff Congo/
									
Cliff Congo			
Attorney Advisor
Office of Petitions